Citation Nr: 1433809	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for status post left knee surgical repair with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Salt Lake City, Utah and in Wichita, Kansas, respectively.

In April 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO and a transcript of that hearing is of record.

In November 2011, the Board remanded the Veteran's appeal, for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's extension in his left knee was not limited to 10 degrees and flexion was not limited to 45 degrees at any point during the appellate period. 

2.  There is no evidence during the appeal period that the Veteran's left knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.





CONCLUSION OF LAW

The criteria for a compensable rating for status post left knee surgical repair with degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Specifically, in December 2011, the Veteran was afforded VCAA notice.  However, and in any event, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Accordingly, no further notice is needed under VCAA for this issue.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, as well as the VA and private post-service treatment records.  The Veteran has also submitted statements in support of his claim. 

A VA examination with respect to the issue on appeal was obtained in January 2008.  This appeal was remanded by the Board in November 2011 for further development.  Specifically, the Board instructed the RO to acquire all outstanding post-service treatment records, and to afford the Veteran a VA examination in order to ascertain an adequate opinion and rationale.  A new VA examination was performed in February 2012 and an addendum was obtained in September 2012.  38 C.F.R. § 3.159(c)(4). 

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, as discussed in detail below, although the primary reason necessitating the remand has not been achieved, the Board finds that the VA examinations obtained in this case are adequate for rating purposes as they are predicated on a full understanding of the Veteran's medical history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board is now satisfied there was substantial compliance with the November 2011 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In December 2011, pursuant to the Board's remand, the Veteran was sent a duty-to-assist letter in which he was requested to identify all relevant treatment for the left knee since February 2008.  There is no record of a response, and in October 2012 the Veteran's representative indicated that they had no additional evidence regarding the appeal, and it was requested that the Veteran's claim be forwarded to the Board "immediately."  In February 2012, a VA examination was performed which the Board finds adequate for adjudication purposes.  The issue was readjudicated and the Veteran was sent a supplemental statement of the case in October 2012.  Accordingly, the Board finds that the Board's remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. The Merits of the Claim

The Veteran claims the 0 percent rating for his service-connected for status post left knee surgical repair with degenerative joint disease does not reflect his current disability.  During his hearing, held in April 2011, the Veteran testified that he has constant left knee pain that impairs his ability to sleep, causes discomfort while being forced to be inactive during long flights related to his job, and which is aggravated by walking 30 minutes or more.  He testified that he could ascend stairs without difficulty, but that while descending stairs his left knee was "unsure."  He stated that another surgery has been suggested due to "potential scar tissue."  He denied having any issues with limitation of motion.  

In March 2008, the RO granted service connection for status post left knee surgical repair with degenerative joint disease, evaluated as 0 percent disabling (noncompensable), with an effective date for service connection of February 1, 2008.  In March 2008, the RO affirmed the noncompensable rating.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

With regard to the history of the disability in issue, in April 1999, the Veteran underwent a diagnostic arthroscopy and lateral release, left knee.  During service, a number of reports dated as of 2005 from Munson AHC note treatment for complaints of left knee pain, with findings of 5/5 strength, no laxity of knee ligaments, and a full range of motion.  There were notations of chronic knee pain, left knee patellofemoral syndrome, and patellar chondromalacia.  An August 2006 MRI (magnetic resonance imaging) study contained an impression of no evidence of internal derangement, post-operative changes, thickening and redundancy of the lateral patellofemoral ligament consistent with clinical suspicion of fibrotic scarring.  See 38 C.F.R. § 4.1 (2013).  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In the present case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   Furthermore, the Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."   Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The Veteran's left knee disability is currently rated at a noncompensable rating under Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code is read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is manifested by limitation of flexion under Diagnostic Code 5260.

Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record the Veteran underwent a VA joint examination in January 2008 where he reported weekly flares in his left knee lasting hours.  He stated it was worsened by running and walking all day with his family.  The Veteran also reported pain and stiffness.  There were no reports of dislocation or subluxation, locking episodes, or effusions.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran did not have any functional limitations on standing or walking, no effects on his routine daily activities, no physician ordered bed rest, he was not unable to perform his job duties, and he did not miss work. 

A physical examination revealed the Veteran had full range of motion of extension and flexion (i.e., extension to 0 degrees and flexion to 140 degrees) without pain.  The examiner noted the Veteran's gait was steady and coordinated with good symmetry and rhythm with movement.  The Veteran reported he was in constant pain rated at baseline levels but he denied worsening pain with the examination and was able to accomplish full range of motion without pain.  An X-ray revealed degenerative osteoarthritic changes involving the left knee with narrowing of the medial aspect of the left knee joint space.  Mild chondromalacia of the patella was noted.  There was also questionable joint effusion.  No acute fracture or dislocation was found.

A VA general medical examination, dated in January 2008, notes left knee pain due to surgery, and that on examination the Veteran had normal strength, muscle tone, and muscle bulk.  Sensation to light touch and position sense was normal.  Reflexes were normal.  Gait and stance were normal, and the Veteran walked unaided, with no use of a cane, crutches, or a walker.  He was not unsteady.  Coordination was normal.  There was no atrophy.  

The Veteran was afforded another VA examination in February 2012.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he had constant pain of a 1 or 2 on a scale of 10.  If he is overactive.  His pain will be a 4 or 5and he will take nonsteroidal anti-inflammatory drugs.  If he is working on his acreage, he will experience increased pain at night and stated he feels the left knee gives at times.  He no longer runs but instead uses the elliptical machine a few times a week.  The Veteran did not report flare-ups. There was no history of meniscal conditions, or surgery for a meniscal condition.  He complained that if he sat for a few hours his knee would tighten up, and that he did a lot of flying at his job.

A physical examination revealed the Veteran had full flexion (to 140 degrees) with evidence of objective pain at the limit of flexion.  He also had full extension (to 0 degrees) with no objective evidence of pain.  The record also indicates the Veteran had full range of motion after repetitive use testing.  There were no additional limitations in range of motion following repetitive-use testing or functional loss and/or impairment.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissue and normal strength (5/5) in the left knee extension and flexion.  The Veteran's Lachman, posterior drawer and medial-lateral instability tests were normal.  There was also no evidence or history of recurrent patellar subluxation/dislocation.  An X-ray of the left knee was unremarkable.  The Veteran did not use any assistive devices.  The report notes, "Due to normal knee exam results and X-ray report, an MRI is not clinically indicated."  

An addendum, dated in September 2012, written by the February 2012 examiner, acknowledged that the Veteran's January 2008 X-ray of the left knee indicated degenerative osteoarthritic changes, chrondromalacia of the patella, and questionable joint effusion.  However, the February 2012 X-ray of the left knee was normal, and the addendum states that an MRI was not indicated. 

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to limitation of motion of the left knee is not warranted.  Both the 2008 and 2012 VA examinations show that the Veteran had a full range of motion in his left knee.  Such findings warrant a noncompensable disability rating under Diagnostic Code 5260.  Moreover, the left knee exhibited zero (0) degrees of extension during both VA examinations, warranting a noncompensable disability rating under Diagnostic Code 5261.  The Veteran has not reported pain during the range of motion testing and it did not diminish on any examination with repetition.  The Veteran's left knee disability is noncompensable under Diagnostic Codes 5260 and 5261, as his range of motion is well beyond required flexion limited to 60 degrees and extension limited to 5 degrees, even when considering Deluca factors.  In this regard, he has been shown to have normal gait, strength, coordination, reflexes, and sensation, and to have no additional limitations in range of motion following repetitive-use testing or functional loss and/or impairment.  The most recent X-rays, which are therefore considered the most probative of his condition, do not show arthritis.  In any event, as there is no evidence of decreased functional ability, a compensable rating is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Given the foregoing, the evidence (or lack thereof) pertaining to such symptoms as neurological impairment, incoordination, loss of strength, atrophy, and other such findings, is not supportive of a higher rating on the basis of functional loss due to pain, and the Board finds that, when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a compensable rating under either DC 5260 or DC 5261.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).

A 10 percent disability rating is not warranted unless there is X-ray evidence of arthritis involving two or more major joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 2008 X-ray did not show that the Veteran's arthritis involves two or more major joint groups (the most recent X-ray in 2012 did not show arthritis whatsoever).  Therefore, a compensable rating for left knee arthritis is not warranted.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the left knee.  See 38 C.F.R. § 4.14 (2013); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005). 

Additionally, a 30 percent disability rating is assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there is no indication that the Veteran had ankylosis of the left knee, therefore, a compensable disability rating under Diagnostic Code 5256 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because the medical evidence of record does not show that there is dislocation of the semilunar cartilage.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has either of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). However, the medical evidence shows that the Veteran has been found not to have instability of his left knee, and the most recent and probative evidence, i.e., the February 2012 VA X-ray, does not show that the Veteran has left knee arthritis.  
In addition, the medical evidence shows that the Veteran does not have left knee instability.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of the left knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh her subjective reports in this case.  The objective findings are based on specific testing done by a qualified examiner.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

The Board has considered whether staged ratings are appropriate under Fenderson and Hart, but as the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal, staged ratings are not warranted.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for status post left knee surgical repair with degenerative joint disease.

Furthermore, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence of marked interference with employment, frequent periods of hospitalization during the time period on appeal, or any other factor that would render inappropriate the application of regular rating standards.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran has reported discomfort while flying and sitting for long periods.  However, the evidence of record does not show, and he has not asserted, that his disability has caused him to miss work, or that it has resulted in any hospitalizations or surgeries during the time period in issue.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Additionally, the Board notes that although the Veteran has submitted evidence of his left knee disability, and made a claim for a highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his disability.  He has indicated that he is employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for status post left knee surgical repair with degenerative joint disease is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


